MEMORANDUM **
GMT Corporation appeals the district court’s denial of its motion for a preliminary injunction to prevent Quiksilver, Inc. from enforcing its termination of the parties’ license agreement. The appeal comes to us under Ninth Circuit Rule 3-3, and we have jurisdiction under 28 U.S.C. § 1292(a)(1). Because the district court did not abuse its discretion in concluding that GMT failed to show a sufficient threat of irreparable injury, we affirm. Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999) (explaining abuse of discretion standard in prehminary injunction appeals). Our disposition will affect the rights of the parties only until the district court renders final judgment. Sports Form, Inc. v. United Press International, 686 F.2d 750, 752 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.